Title: From James Madison to Thomas Jefferson, 1 November 1823
From: Madison, James
To: Jefferson, Thomas


        
          Dr. Sir
          Montpellier Nov. 1. 1823
        
        I return the letter of the President. The correspondence from abroad has gone back to him as you desired. I have expressed to him my concurrence in the policy of meeting the advances of the B. Govt. having an eye to the forms of our Constitution in every step in the road to war. With the British power & navy combined with our own we have nothing to fear from the rest of the world: and in the great struggle of the Epoch between liberty and despotism, we owe it to ourselves to sustain the former in this hemisphere at least. I have even suggested an invitation to the B. Govt. to join in applying “small effort for so much good” to the French invasion of Spain, & to make Greece an object of some such favorable attention. Why Mr. Canning & his colleagues did not sooner interpose agst. the calamity wch. could not have escaped foresight cannot be otherwise explained but by the different aspect of the question when it related to liberty in Spain,

and to the extension of British Commerce to her former Colonies. Health & every other blessing
        
          James Madison
        
      